Citation Nr: 0018696	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has military service which meets the 
basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 determination by the 
Manila, Philippines, VA Regional Office (RO), which found 
that the appellant had no recognized military service with 
the Armed Forces of the United States.


FINDING OF FACT

The Department of the Army has certified that the appellant 
has no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 1999).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension or burial benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).

In the instant case, the Board notes that the appellant has 
submitted numerous affidavits and statements in support of 
her contention that she served in the United States military 
during World War II.  In addition, in the appellant's March 
1999 hearing at the RO, the appellant testified that she was 
inducted into the United States Armed Forces in October 1944 
and served as a sergeant in the 85th Infantry Regimen.  
(T.5).  The appellant stated that she worked as a stenotypist 
and then as a billing clerk.  (T.6).  She indicated that she 
also worked as a verifier and as a general office clerk.  
(Id.).  According to the appellant, she was discharged in 
July 1946.  (T.5).  The appellant reported that she was not 
given an army serial number.  (Id.).  

In April 1997, the U.S. Army Reserve Personnel Center (ARPC) 
notified the RO that the appellant had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  Subsequent to that notification, the 
appellant did not submit any new evidence that would warrant 
a request for recertification.  See Sarmiento v. Brown, 7 
Vet. App. 80 (1994).  Accordingly, the VA has fulfilled its 
duty under 38 C.F.R. § 3.203(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence of record, there is no 
demonstration of valid military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and has 
not attained status as a claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The appellant's proper remedy regarding service 
verification is an application to the Board for Correction of 
Military Records.  Cahall v. Brown, 7 Vet. App 232 (1994).


ORDER

The appeal for basic eligibility for VA benefits is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

